COURT OF APPEALS
CATHERINE STONE                 FOURTH COURT OF APPEALS DISTRICT                   KEITH E. HOTTLE
  CHIEF JUSTICE                   CADENA-REEVES JUSTICE CENTER                        CLERK OF
KAREN ANGELINI                       300 DOLOROSA, SUITE 3200                          COURT
SANDEE BRYAN MARION                SAN ANTONIO, TEXAS 78205-3037
MARIALYN BARNARD                 WWW.4THCOA.COURTS.STATE.TX.US
REBECA C. MARTINEZ                                                                    TELEPHONE
PATRICIA O. ALVAREZ                                                                  (210) 335-2635
LUZ ELENA D. CHAPA
  JUSTICES                                                                          FACSIMILE NO.
                                                                                     (210) 335-2762


                                     September 25, 2014

       Kenneth Baker                                  Susan D. Reed
       115 E Travis st                                District Attorney, Bexar County
       San Antonio, TX 78205                          Paul Elizondo Tower 1
       * DELIVERED VIA E-MAIL *                       101 W. Nueva suite 370
                                                      San Antonio, TX 78205
                                                      * DELIVERED VIA E-MAIL *

       RE:    Court of Appeals Number: 04-14-00297-CV
              Trial Court Case Number:     2012-JUV-01811
              Style: In the Matter of F.A.S.



               Enclosed please find the order which the Honorable Court of Appeals has
       issued in reference to the above styled and numbered cause.

              If you should have any questions, please do not hesitate to contact me.

                                                            Very truly yours,
                                                            KEITH E. HOTTLE, CLERK


                                                            _____________________________
                                                            Luz Estrada
                                                            Deputy Clerk, Ext. 3219




       cc: The Honorable Carmen Kelsey
       Monica Crawford (DELIVERED VIA E-MAIL)
       Dinah L. Gaines (DELIVERED VIA E-MAIL)
       Anthony Cantu (DELIVERED VIA E-MAIL)
                            Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 25, 2014

                                      No. 04-14-00297-CV

                                 IN THE MATTER OF F.A.S.,

                  From the 289th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2012-JUV-01811
                       The Honorable Carmen Kelsey, Judge Presiding


                                         ORDER
       Appellant’s brief was originally due to be filed in this appeal on July 2, 2014. On July 9,
2014, this court notified appellant that the brief was late. On July 21, 2014, this court granted
appellant’s motion requesting an extension of time to file his brief, extending the deadline to
September 2, 2014. This court’s order stated no further extensions of time would be granted
absent extenuating circumstances. The brief was not filed by the extended deadline.

       On September 8, 2014, this court ordered appellant’s brief be filed in this court no later
September 18, 2014. The order stated that if appellant’s brief was not filed by September 18,
2014, this appeal would be abated to the trial court for an abandonment hearing, and the trial
court would be requested to consider whether sanctions should be imposed against appellant’s
appointed attorney. The brief has not been filed.

        It is therefore ORDERED that this appeal is ABATED to the trial court, and the trial
court is ORDERED to conduct a hearing to answer the following questions:

       (1) Does appellant desire to prosecute his appeal?

       (2) Is appellant indigent? If appellant is indigent, the trial court shall take such measures
as may be necessary to assure the effective assistance of counsel, which may include the
appointment of new counsel.

        (3) Has appointed or retained counsel abandoned the appeal? Because sanctions may be
necessary, the trial court should address this issue even if new counsel is retained or substituted
before the date of the hearing.

The trial court may, in its discretion, receive evidence on the first two questions by sworn
affidavit from the appellant. The trial court shall, however, order the appellant’s counsel to be
present at the hearing.
        The trial court is further ORDERED to file supplemental clerk’s and reporter’s records
in this court, no later than October 24, 2014, which shall include: (1) a transcription of the
hearing and copies of any documentary evidence admitted, (2) written findings of fact and
conclusions of law, and (3) recommendations addressing the above enumerated questions.


                                                  _________________________________
                                                  Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of September, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court